Downey, J.
Suit by the appellant against the appellees on the bond of Joest, as administrator of the estate of Rhodes Rogers, deceased. It is alleged in the complaint, that Joést made final settlement of the estate of said deceased, in November, 1871, and that thereupon the court ordered him to pay to the relatrix the sum of twelve hundred and sev•enty-five dollars, as her share of the estate; that a demand *234had been made on him for the amount, which he had refused! to pay.
The defendants answered that on the 8th day of November, 1870, said Joest paid to the United States revenue collector for the district in which he held said estate twelve dollars and fifty-seven cents, that being the amount of the succession tax levied upon said distributive share; and on the-8th day of March, 1870, said Joest advanced to said plaintiff one hundred dollars, and on the 1st day of September,. 1870, seven hundred and forty-nine dollars and twenty-eight cents, and on the 24th of January, 1871, four hundred and', thirty-one dollars and ninety-two cents, making in all an. excess of thirty-one dollars and eleven cents above the-amount of her distributive share; wherefore, etc.
The plaintiff replied that, said advancements mentioned in-said paragraph of said answer were made to said Mary J. Wade, when she was an infant under the age of twenty-one years; wherefore, etc. Second. That the advancements mentioned in said paragraph of said answer were made to the said Mary J. Wade when she’ the said Mary J., was an infant under the age of twenty-one years, and were not for any necessaries suitable to her condition in life; wherefore, etc.
The defendants demurred separately to each of the paragraphs of the reply, and the demurrers were sustained. The ruling of the court'in sustaining the demurrers to the paragraphs of the reply are the errors assigned.
The questions presented in this case are decided in the case of The State, ex rel. Hutson, v. Joest, post, p. 235, against the appellees.
The judgment is reversed, with costs, and the cause remanded.